Title: From George Washington to Lafayette, 8 November 1785
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dr Marqs
Mount Vernon 8th Novr 1785.

Having written fully to you about the first of Septr; & nothing having occurred since worth reciting, I should not have given you the trouble of receiving a letter from me at this time, were it not for the good opportunity afforded me by Captn Littlepage, & my desire not to suffer any of your letters to remain long by me unacknowledged.
I have now to thank you for your favors of the 9th & 14th of July; the first by Mr Houdon, who stayed no more than a fortnight with me; & to whom, for his trouble & risk of crossing the Seas (altho’ I had no agency in the business) I feel myself under personal obligations. The second giving an account of your intended tour, which, if compleated in the time you propose, will

exhibit a fresh instance of the celerity of your movements. My good wishes have attended you thro’ the whole of it; and this letter I hope will find you arrived at Paris in good health.
Doctr Franklin has met with a grateful reception in Pennsylvania. He has again embarked on a troubled Ocean; I am persuaded with the best designs, but I wish his purposes may be answered—which, undoubtedly are to reconcile the jarring interests of the State. He permitted himself to be nominated for the City of Philadelphia as a Counsellor—a step to the chair, wch no doubt he will fill; but whether to the satisfaction of both parties is a question of some magnitude, & of real importance to himself—at least to his quiet. His Grandson shall meet with every civility & attention I can shew him when occasions offer.
One of my Jacks is, by advices, arrived at Boston; but I still adhere to the request contained in my last, if you can have it complied with without much difficulty.
Your old aid George has taken to himself the wife of his choice: the honey Moon is not yet passed; when that is over, I will set him about copying your Letters. I add no more at present but the sincere & affectionate regard which I bear to you, & in which Mrs Washington & all here join—as we do in respectful compliments & best wishes for Madame de la Fayette & your little flock. It is unnecessary to tell you how much I am, My Dr Marquis Yrs &c. &c.

Geo: Washington

